       Case 1:18-cv-06626-ALC-KNF Document 204 Filed 10/23/20 Page 1 of 1

                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           E-Mail: tbutterfield@mosessinger.com


                                                           October 23, 2020
VIA ECF
Hon. Andrew L. Carter Jr.
United States District Court Judge, S.D.N.Y.
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)
Dear Judge Carter:

        We represent Plaintiffs in the above captioned action. We write with respect to Plaintiffs’
June 26, 2020 objections pursuant to Rule 72(a) of the Federal Rules of Civil Procedure (ECF
176) to Magistrate Judge Fox’s May 28, 2020 ruling via telephone conference.

        On April 1, 2020, Plaintiffs issued a fourth set of document requests to Defendants
directing them to produce all documents, including pleadings and filings, concerning any legal
dispute between any Defendants that is currently pending or was formerly pending in any country.
After six months of obstinacy and inaction, Defendants finally produced material on October 1,
2020 pertaining to two relevant lawsuits: one filed by Defendant Channel One against Defendant
Kartina in Russia on July 22, 2019; and another filed by Defendant Kartina against Defendant
Channel One in Germany on June 24, 2019.

        In both the German and Russian lawsuits, Channel One specifically alleges that Kartina
is presently, and has been, infringing on Channel One’s copyrights by unlawfully streaming and
broadcasting its programming.1 Further, Channel One alleges that Kartina has done so not only
in Russia, but also throughout the world – including here in the United States. This ongoing
evidence of the parties’ past and ongoing legal disputes reinforces Plaintiffs’ arguments that
Defendants’ interests were and are not identical, as is required for the application of the common
interest doctrine, and that Defendants’ communications should be therefore revealed in discovery.

         We appreciate the Court’s time and attention to this matter.

                                                            Respectfully submitted,

                                                            /Toby Butterfield/

                                                            Toby Butterfield


1
 In the litigation before the Moscow City Court, for instance, Channel One and Channel One Russia
Worldwide claim Kartina “carried out [broadcasts] without obtaining proper permission from the
Plaintiffs. . .violat[ing] Plaintiffs' exclusive right to broadcast TV….” CHANNELONEACTAVA006234,
at 5-6.


4605033 018529.0101
